Deaderick, J.,
delivered tlie opinion of the court.
This is am indictment for stealing two dollars, national currency. Upon the motion of defendant, the indictment was quashed, and the attomey-geneaial has appealed in error to this court.
The alleged defect in the indictment is that it does not charge the offense to- have been “feloniously” committed. The offense is charged to have been committed on the 14th day of July, 1875.
The act of 22d of March, 1875, entitled, “An act to amend the criminal la.ws of the state” [Acts 1875, ch. 84], provides that stealing goods not exceeding in value thirty dollars, shall be petit larceny, and such larceny was declared a misdemeanor after the 1st of July, 1875. Being a misdemeanor at -the time of the alleged commission of the offense, and not punishable by confinement in the penitentiary, it was neither necessary, nor appropriate -that the indictment should have charged that the stealing of the two dollars was “feloniously” done.
The circuit judge erred in quashing the indictment, and the judgment is reversed and cause remanded for trial upon proper plea.